McMurray, Presiding Judge.
Defendant Martin appeals his conviction of the offense of aggravated assault (with a deadly weapon). The sole enumeration of error questions the sufficiency of the evidence to authorize the jury’s verdict. Held:
Defendant was intermittently employed in his mother’s business, Styles by Delores, a hair salon. The victim, Watkins, worked as manager and part-time “massage therapist” for Styles by Delores. There *522was evidence that defendant was aggressive, short tempered, and jealous of Watkins’ position and authority at the salon.
Decided January 16, 1992.
A. Nevell Owens, for appellant.
Lewis R. Slaton, District Attorney, Nancy A. Grace, Assistant District Attorney, for appellee.
Shortly prior to the incident at issue, defendant was working at the salon. Watkins reported to defendant’s mother concerning difficulties involving defendant. One report concerned defendant’s refusal to turn over certain business receipts to Watkins and another involved defendant becoming involved in an argument with a client. Defendant’s mother decided to discharge defendant and informed him of this decision.
When defendant arrived at the salon, ostensibly to remove his possessions, he got some of his things before having an unfriendly exchange of words with his mother. Defendant went out to his automobile and then came back into the salon. When defendant came back in, he attacked Watkins and during the struggle that followed defendant reached into his pocket, pulled out a handgun, and shot Watkins, seriously wounding him.
The evidence, construed in the light most favorable to the verdict, was sufficient to enable a rational trier of fact to find the defendant guilty of the offense of aggravated assault (with a deadly weapon) beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Smith v. State, 201 Ga. App. 82, 83 (3) (410 SE2d 202).

Judgment affirmed.


Sognier, C. J., and Cooper, J., concur.